DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,8-10,13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190095439 A1; Cai; Daran et al. (hereinafter Cai) in view of US 8577817 B1 Keralapura; Ram et al. (hereinafter Kera). 
Regarding claim 1, Cai teaches A method of generating regular expressions using a longest common subsequence (LCS) algorithm, the comprising: receiving, by a  (Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents converting, by the  (Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can executing, by the data for the second character sequence and the second set of data as inputs to the execution of the LCS algorithm and capturing an output of the executing LCS algorithm on the first set of data for the first character sequence and the second set of data for the second character sequence and generating, by the . (Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0047] Once the documents 110' are clustered, the pattern generator 140 can then generate the content patterns 111 based on, for example, the cached values of the CLS calculated by the LCS calculator 136. In one embodiment, the pattern generator 140 can determine whether an initial LCS between two documents 110' are sufficiently The “data” placed in between the limitations by the examiner is part of the combination of prior art Kera explained/mapped below. The “data” represents Kera’s plurality of regular expressions.					Cai lacks explicitly teaching generating or converting data into regular expression		However Kera teaches in a similar context converting data into regular expression, and henceforth generating regular expressions (Kera [col. 22, lines 15-40] An algorithm for constructing a NFA from a flow-set is described below. First, a method to represent a single flow as a regular expression of signature terms and to construct an NFA from these signature terms is described. A single flow is analyzed first to search for all occurrences of all signature terms. The signature terms that are found in the flow are placed in a sequence according to the order of occurrence in the flow. This sequence of signature terms is converted to a regular expression by preceding each signature term with a wildcard substring (.*). For example, a sequence <t.sub.1, t.sub.3, t.sub.1, t.sub.2> found in a payload is converted to a regular expression (.*) 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Cai [FIG.7] shows system with corresponding processor(s) and memory )
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (shows system with corresponding processor(s) and memory capable of reading and executing computer readable instructions)
Regarding claim 2, the combination of Cai and Kera teach The method of claim 1, further comprising: receiving, by the regular expression generator, third input data comprising a third character sequence; ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in converting, by the regular expression generator, the third character sequence into a third set of regular expression codes; ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the executing, by the regular expression generator, the longest common subsequence (LCS) algorithm, wherein said executing comprises providing the first set of regular expression codes, the second set of regular expression codes, and the third set of regular expression codes as inputs to the execution of the LCS algorithm and capturing a second output of the LCS algorithm; ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the and generating, by the regular expression generator, a second regular expression based on the second output of the LCS algorithm. ( Cai  [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the documents 110 based on the hash values. The computed LCS can also be cached for later processing. The pattern recognizer 124 can also be configured to repeat the 
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 16 is rejected similarly as claim 2 above
Regarding claim 3, the combination of Cai and Kera teach The method of claim 1, further comprising, prior to executing the LCS algorithm: converting, by the regular expression generator, the first set of regular expression codes into a first set of one or more span data structures, each span data structure comprising a single regular expression code and a repetition count range; ( Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the and converting, by the regular expression generator, the second set of regular expression codes into a second set of one or more span data structures; ( Cai [FIG.4 & 5] show the process of receiving multiple inputs, converting the inputs and then applying LCS  [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the documents 110 based on the hash values. The computed LCS can also be cached for later processing. The pattern recognizer 124 can also be configured to repeat the foregoing operations with remaining documents in the approximate group to generate wherein the first set of regular expression codes and second sets of regular expression codes are provided as inputs to the execution of the LCS algorithm via the first and second sets of span data structures.
Corresponding system claim 10 is rejected similarly as claim 3 above
Corresponding product claim 17 is rejected similarly as claim 3 above
Regarding claim 6, the combination of Cai and Kera teach The method of claim 1, wherein executing the LCS algorithm comprises: identifying, within the first and second sets of regular expression codes, a first set of substrings and a second set of substrings, wherein the first set of substrings and the second set of substrings have the same longest common subsequence; (Cai [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the documents 110 based on the hash values. The computed LCS can also be cached for later processing. The pattern recognizer 124 can also be configured to repeat the foregoing operations with remaining documents in the approximate group to generate one or more clusters.[0039] In further embodiments, the grouping component 132 can be configured to compare the layout determining a first possible output of the LCS algorithm resulting from a selection of the first set of substrings as the longest common subsequence within the first and second sets of regular expression codes; ( Cai [FIG.4&5] show the system applying LCS to strings and getting corresponding outputs [0026] The classification server 106 can be configured to (i) identify content patterns of subsets of the documents sufficiently similar to one another to be grouped in a single document class; and (ii) using the identified content patterns to automatically classify and apply class label the additional documents 110 in the network repository 108. In certain embodiments, the classification server 106 can be configured to identify a longest common word sequence or subsequence between at least two documents 110 in the network repository 108... [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other determining a second possible output of the LCS algorithm resulting from a selection of the second set of substrings as the longest common subsequence within the first and second sets of regular expression codes; comparing the length of the first possible output of the LCS algorithm and the length of the second possible output of the LCS algorithm; (Cai [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 124 can then compute a LCS between two plain text documents. In one embodiment, if a number of words in the computed LCS exceeds a clustering threshold, the two documents are deemed to be similar enough to be in an cluster. Otherwise, the two documents can be placed in two separate cluster. In other embodiments, the pattern recognizer 124 can calculate a hash value of the individual identified LCS strings between pairs of the documents 110 and compare similarities between pairs of the documents 110 based on the hash values. The computed LCS can also be cached for later processing. The pattern recognizer 124 can also be configured to repeat the foregoing operations with remaining documents in the and during the execution of the LCS algorithm, selecting either the first set of substrings as the longest common subsequence, or the second set of substrings as the longest common subsequence, based on the comparison of the length of the first possible output of the LCS algorithm and the length of the second possible output of the LCS algorithm. ( Cai [FIG.4&5] show the system applying LCS to strings and getting corresponding outputs [0026] The classification server 106 can be configured to (i) identify content patterns of subsets of the documents sufficiently similar to one another to be grouped in a single document class; and (ii) using the identified content patterns to automatically classify and apply class label the additional documents 110 in the network repository 108. In certain embodiments, the classification server 106 can be configured to identify a longest common word sequence or subsequence between at least two documents 110 in the network repository 108... [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured to convert the documents 110 in a candidate group into plain text documents without any layout or format information. As such, the converted documents 110 can include a sequence of words in plain text. The pattern recognizer 
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 20 is rejected similarly as claim 6 above.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190095439 A1; Cai; Daran et al. (hereinafter Cai) in view of US 8577817 B1 Keralapura; Ram et al. (hereinafter Kera). 
Regarding claim 4, the combination of Cai and Kera teach The method of claim 3, further comprising: identifying, by the regular expression generator … storing, by the regular expression generator, the first text fragment; ( Kerl [FIG.1] shows the ability to store text/terms of choice based on systems response) --- (Cai [0042] [0042] The LCS calculator 136 can be configured to calculate a LCS between two of the plaint text documents 119 each having a string of words. The LCS calculator 136 can be configured to implement various functions for deriving the LCS and associated parameters using the strings of words in the plaint text documents 119 as input sequences. For example, the function below takes as input sequences X[1 . . . m] and Y[1 . . . n] and computes a length of LCS between X[1 . . . i] and Y[1 . . . j] for all 1.ltoreq.i.ltoreq.m and 1.ltoreq.j.ltoreq.n, and stores results in C[i,j] )				The method of claim 3, further comprising: identifying, by the regular expression generator, a first text fragment comprising one or more characters, wherein the first text fragment is found within the first character sequence and the second character sequence; (Syrowitz [0003] In some cases, software applications may be designed to parse the text of documents, emails or other strings of characters. In such cases, regular expressions may be used to identify words, phrases or certain characters within the text. For instance, spam filters may use regular expressions to scan for certain words or phrases in email messages that are commonly associated with unwanted spam messages. In other cases, regular expressions may scan for strings of numbers or other characters. These regular expressions, however, may be very large and complicated. Processing these complicated regular expressions may consume considerable amounts of processing resources.  a computer system accesses regular expression terms in a regular expression. The regular expression is configured for finding desired characters sets in a document. The computer system determines that some of the regular expression terms are to be canonicalized. [20-21 & 30-33] further elaborate on the system’s ability to identify text/terms)											and after generating the first regular expression, executing a simplification process on the first regular expression, wherein the simplification process comprises replacing a corresponding portion of the first regular expression with the first text fragment. (Syrowitz [0005] Embodiments are further described herein that are directed to conditionally executing regular expressions and to simplifying regular expressions by canonicalizing regular expression terms. In one embodiment, a computer system accesses identified regular expression key terms that are to appear in a selected portion of text. The regular expression key terms are identified from terms in a selected regular expression. The computer system determines whether the identified regular expression key terms appear in the selected portion of text. The computer system also, upon determining that none of the identified regular expression key terms appears in the selected portion of text, prevents execution of the regular expression. Upon determining that at least one of the identified regular expression key terms appears in the selected portion of text, the computer system executes the regular expression. [0010] FIG. 1 illustrates a computer architecture in which embodiments may operate including conditionally executing regular expressions and simplifying regular expressions by canonicalizing regular expression terms.  [0016] FIG. 7 illustrates a computer architecture in which embodiments may operate including automatically provide recommendations to modify a regular expression based on a set of regular expression key terms. [59 & 79] further elaborates on the manipulation of the regular expression )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the 
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 18 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Cai, Syrowitz and Kera teach The method of claim 4, wherein executing the simplification process on the first regular expression comprises: determining a first span data structure associated the first text fragment; determining a number of times within the first and second sets of span data structures, that the first span data structure corresponds to the first text fragment; (Cai [0043] The clustering component 138 can be configured to assign the documents 110' into separate clusters based on a relative similarity to one another. In certain embodiments, the clustering component 138 can compare a length of identified LCS between two initial documents 110'. When the length of the LCS (e.g., above a percentage of the original documents 110) is above or equal to a clustering threshold, the clustering component 138 can indicate that the two documents 110' belong to the same cluster having a content pattern that is the identified LCS. For example, if the length of the LCS of two documents 110' is more than 75% of the original documents 110, the clustering component 138 can indicate that the two documents 110' belong to the same cluster, and the LCS. Subsequently, the clustering component 138 can be configured to test whether additional documents 110 can be included to the cluster by calculate a new LCS between the LCS between the original documents 110 and each of the additional documents 110. When the calculated new LCS is longer than the clustering threshold, the clustering component 138 can indicate that the additional document 110 also belong to the cluster and then update the content pattern of the cluster with the new LCS. When the calculated new LCS is shorter than the clustering threshold, the clustering component 138 can indicate that the additional document 110 belongs to a new cluster. Then, the clustering component 138 can test the remaining documents 110 for both clusters as described above. In further embodiments, the clustering component 138 can cluster the documents 110' based on the LCS strings 121 in other suitable manners. [46 & 56] further elaborate finding length, similarity and using a corresponding threshold)							and replacing the first span data structure within the first regular expression, with the first text fragment, in response to determining that the number of times that the first span data structure corresponds to the first text fragment within the first and second sets of span data structures, is greater than a predetermined threshold. (Cai [0043] The clustering component 138 can be configured to assign the documents 110' into separate clusters based on a relative similarity to one another. In certain embodiments, the clustering component 138 can compare a length of identified LCS between two initial documents 110'. When the length of the LCS (e.g., above a percentage of the original documents 110) is above or equal to a clustering threshold, the clustering component 138 can indicate that the two documents 110' belong to the same cluster having a content pattern that is the identified LCS. For example, if the length of the LCS of two documents 110' is more than 75% of the original documents 110, the clustering component 138 can indicate that the two documents 110' belong to the same cluster, and the LCS. Subsequently, the clustering component 138 can be configured to test whether additional documents 110 can be included to the cluster by calculate a new LCS between the LCS between the original documents 110 and each of the additional documents 110. When the calculated new LCS is longer than the clustering threshold, the clustering component 138 can indicate that the additional document 110 also belong to the cluster and then update the content pattern of the cluster with the new LCS. When the calculated new LCS is shorter than the clustering threshold, the clustering component 138 can indicate that the additional document 110 belongs to a new cluster. Then, the clustering component 138 can test the remaining documents 110 for both clusters as described above. In further 
Corresponding system claim 12 is rejected similarly as claim 5 above 
Corresponding product claim 19 is rejected similarly as claim 5 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190095439 A1; Cai; Daran et al. (hereinafter Cai) in view of US 8577817 B1 Keralapura; Ram et al. (hereinafter Kera) and US 20050278175 A1; Hyvonen, Jorkki (hereinafter Hyvonen).  
Regarding claim 7, the combination of Cai and Kera teach The method of claim 6, wherein the selection of either the first set of substrings as the longest common subsequence, or the second set of substrings as the longest common subsequence… of the LCS algorithm. ( Cai [FIG.4&5] show the system applying LCS to strings and getting corresponding outputs [0026] The classification server 106 can be configured to (i) identify content patterns of subsets of the documents sufficiently similar to one another to be grouped in a single document class; and (ii) using the identified content patterns to automatically classify and apply class label the additional documents 110 in the network repository 108. In certain embodiments, the classification server 106 can be configured to identify a longest common word sequence or subsequence between at least two documents 110 in the network repository 108... [0032] The pattern recognizer 124 can be configured to recognize or identify a LCS associated with or shared by one or more documents 110 in order to cluster the documents 110. In certain embodiments, the pattern recognizer 124 can include a plain text converter configured corresponds to the shortest possible length of the output (Hyvonen [0008] The solution of the invention is based on the idea that the number of calculations required to search for the symbol string and, thus, to produce a response can be significantly reduced, when for each distance, the shortest possible length difference corresponding to it is also calculated, as well as a reference value on the basis of the distance and the length difference. Said reference value then indicates the best possible distance that can theoretically be achieved when proceeding to the end of the branch in question, upon the condition that all the symbols remaining on the branch correspond to the unexamined symbols of the input. In such a situation, the deciding factor is the length differences between the input and the symbol strings. When the input and symbol string are of different length, each "extra" symbol increases the 
Corresponding system claim 14 is rejected similarly as claim 7 above. 

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 13-16): “Claim 1 has been amended to more clearly recite that the first set of regular expression Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Here the examiner is applying Cai LCS methods using the regular expression codes converted/generated by Kera. Kera is a similar system that also applies LCS so the examiner found this combination to be fair. The examiner points to KSR rationale C - "Use of known technique to improve similar devices in the same way" as fair motivation to combine. The "known technique" is applying LCS formula and the conversion of data into regular expression. The "similar devices" are database systems applying and using the LCS formula. The common improvement is to add extra functionality to the system and improve the user experience. Both Cai and Kera teach applying the LCS to a plurality of data and henceforth set the foundation for Cai to apply the formula to Kera's plurality (first, second, third, ect.) of regular expressions.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165